Appeal from a judgment of Ontario County Court (Harvey, J.), entered November 24, 1999, convicting defendant upon his plea of guilty of, inter alia, burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: We reject the contention of defendant that he was denied effective assistance of counsel. Defendant received “an advantageous plea and nothing in the record casts doubt *772on the apparent effectiveness of counsel,” and thus we conclude that he received meaningful representation (People v Ford, 86 NY2d 397, 404 [1995]). The bargained-for sentence is not unduly harsh or severe. Present — Green, J.P., Wisner, Burns, Gorski and Hayes, JJ.